NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN D. IRVIN,                                No.    17-55339

                Plaintiff-Appellant,            D.C. No.
                                                2:16-cv-01198-DMG-JEM
 v.

REBECCA MARIE MADRID, Los Angeles MEMORANDUM*
County Deputy District Attorney;
KATHLEEN O. DIESMAN, Los Angeles
County Deputy District Attorney; CAROL
BURKE, Los Angeles County Deputy
District Attorney; BRADLEY L.
MCCARTT, Los Angeles County Deputy
District Attorney; MAURICE JOLLIFF, Los
Angeles County Sheriff's Deputy; DOES, 1-
10, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                          Submitted November 5, 2018**
                              Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: RAWLINSON and HURWITZ, Circuit Judges, and BOUGH, *** District
Judge.

      Appellant Steven D. Irvin sued a host of defendants for their alleged

participation in initiating and pursuing a petition to commit Irvin as a sexually

violent predator (“SVP”) after the completion of his state sentence. He also

alleged additional constitutional deprivations that occurred during his SVP

commitment. The district court dismissed Irvin’s operative claims in his First

Amended Complaint. We have jurisdiction of Irvin’s appeal under 28 U.S.C

§ 1291, and we affirm.

      On December 8, 2016, the district court dismissed the claims in Irvin’s

original complaint against four Defendants – Madrid, Diesman, Burke, and

McCartt – based on the statute of limitations. For one of those four Defendants –

McCartt – the district also dismissed a portion of Irvin’s claims, i.e. the portion

based on McCartt’s alleged 2014 conduct, based on prosecutorial immunity. In the

same order, the district court dismissed Irvin’s claims against Defendant Jolliff

based on Irvin’s failure to state a claim. The district court granted Irvin leave to

amend, except as to McCartt.

      Irvin filed a First Amended Complaint on December 29, 2016. Shortly




      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.

                                           2                                    17-55339
thereafter, the district court sua sponte dismissed a number of Defendants,

including McCartt, given that Irvin’s inclusion of the Defendants in the First

Amended Complaint went beyond the district court’s order allowing amendment.

The remaining Defendants filed motions to dismiss. On February 16, 2017, the

district court granted the motions to dismiss based on Irvin’s failure to respond to

the motions, pursuant to Central District of California Local Rule 7-12, which

provides that failure to file by a specified deadline may be deemed as consent to

grant a motion.

      We review the district court’s dismissal pursuant to Local Rule 7-12 for

abuse of discretion. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam).

“Failure to follow a district court’s local rules is a proper ground for dismissal.”

Id. (citing United States v. Warren, 601 F.2d 471, 474 (9th Cir. 1979) (per

curiam)). “Before dismissing the action, the district court is required to weigh

several factors: (1) the public’s interest in expeditious resolution of litigation; (2)

the court’s need to manage its docket; (3) the risk of prejudice to the defendants;

(4) the public policy favoring disposition of cases [on] their merits; and (5) the

availability of less drastic sanctions.” Id. (quoting Henderson v. Duncan, 779 F.2d
1421, 1423 (9th Cir. 1986)) (internal quotation marks omitted). When a district

court does not consider these factors explicitly, we may conduct an independent

review of the record to determine whether the district court abused its discretion.


                                            3                                     17-55339
Id. at 53-54.

      We find the district court did not abuse its discretion in dismissing the First

Amended Complaint. First, “the public’s interest in expeditious resolution of

litigation always favors dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990

(9th Cir. 1999). The second factor also favors dismissal because the district court

is in the best position to determine whether a particular set of circumstances

interferes with docket management. Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th

Cir. 2002).

      Factors three and five also favor dismissal.1 The district court considered

and employed less drastic action in allowing Irvin to file his First Amended

Complaint. When Irvin filed the First Amended Complaint, however, his

averments relating to the district court’s prior, merit-based dismissal findings –

statute of limitations, failure to state a claim, and prosecutorial immunity –

remained unchanged. Defendants would have been prejudiced by requiring them

to continue to defend against Irvin’s claims in light of the delay and Irvin’s failure

to address the merit-based deficiencies correctly identified by the district court.2



1
    Irvin’s failure to address these merit-based deficiencies in filing his First
Amended Complaint also compels us to find that factor four is at best neutral.
2
     We deny Appellees’ Motion to Strike Portions of Appellant’s Excerpts of
Record. (Dkt. No. 40).


                                           4                                     17-55339
Affirmed.




            5   17-55339